Citation Nr: 1726380	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO. 11-30 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for residuals of a right shoulder injury, to include degenerative joint disease (DJD) of the right shoulder with impingement syndrome (SIS).

2. Entitlement to service connection for a scar, residual of cyst removal of the right upper back.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Neal, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to April 1968, including in combat in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Columbia, South Carolina Regional Office (RO) of the Department of Veterans Affairs (VA). 

In a January 2016 decision, the Board conceded that the Veteran likely injured his right shoulder while in combat in Vietnam and remanded the matter for further development of the evidence. That has been accomplished, and the case has been returned for further appellate consideration. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In August 2015, the Veteran testified at a hearing before a Veterans Law Judge (VLJ). The Veteran's claims file contains a transcript of that hearing. However, the VLJ who conducted that hearing is no longer available to participate in the Veteran's appeal. The Veteran was given another opportunity to appear at a hearing before a VLJ who would decide the claim. However, in a May 2017 letter, the Veteran indicated that he did not wish to appear at additional hearing. As such, the Board will proceed with adjudication.

Pursuant to Clemons, the Board has modified the Veteran's claim to encompass all disorders raised by the record. See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (stating that, when determining the scope of a claim, the Board must consider "the [Veteran's] description of the claim; the symptoms the [Veteran] describes; and the information the [Veteran] submits or that the Secretary obtains in support of that claim").
FINDINGS OF FACT

1. The Veteran injured his right shoulder during his active service.

2. The competent and credible evidence establishes that the Veteran's claimed residuals of a right shoulder injury, to include DJD of the right shoulder with SIS, was not present in service or for years thereafter, and is not etiologically related to active military service.

3. The competent and credible evidence establishes that the Veteran's scar, residual of cyst removal of the right upper back, is related to his active service.


CONCLUSIONS OF LAW

1. The criteria for a grant of service connection for residuals of a right shoulder injury, to include DJD of the right shoulder with SIS, have not been met. 
38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).

2. The criteria for a grant of service connection for a scar, residual of cyst removal of the right upper back, have been met. 38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014) defined VA's duty to notify and assist a Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).
There is no indication in this record of a failure to notify. See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015). In March 2009, the RO mailed the Veteran a VCAA letter detailing the evidentiary requirements of a service connection claim, the evidence that the Veteran should send to VA, and VA's responsibilities to assist the Veteran. Furthermore, the Veteran has neither alleged, nor demonstrated, any prejudice with regard to the content or timing of VA's notices or other development. See Shinseki v. Sanders, 129 U.S. 1696 (2009) (clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities. 38 U.S.C.A. §5103A (c)(2). All records pertaining to the conditions at issue are presumptively relevant. See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010). In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information. Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159 (c)(3)).

With regard to the duty to assist, the Veteran's available service treatment records (STRs) and available post-service treatment records have been secured. In October 2009, the RO issued a formal finding of unavailability of additional STRs. The Board finds that remanding the matter to obtain the unavailable STRs would, therefore, be a futile endeavor. The Veteran has indicated that he received treatment from a private physician for his right shoulder in 1970. See May 2015 correspondence; March 2015 Statement in Support of Case. However, the Veteran has reported that the private physician is deceased and that he has been unable to locate treatment records of his right shoulder from said provider. Id. Pursuant to the Board's January 2016 remand, the RO sent the Veteran a letter asking him to complete and return an enclosed VA Form 21-4142, Authorization and Consent to Release Information, so that it could obtain treatment information from VA and private treatment providers. See February 2016 correspondence. The RO did not receive a response from the Veteran. 
In addition, the Veteran was afforded a VA medical examination in March 2016. The Board finds that the opinion obtained is adequate. The opinion was provided by a qualified medical professional and was predicated on a full reading of all available records. The examiner also provided a detailed rationale for the opinion rendered. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). Neither the Veteran nor the representative has challenged the adequacy of the examination obtained. Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion). Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining treatment records and a VA examination, has been met. 38 C.F.R. 
§ 3.159(c)(4) (2016).

Legal Criteria & Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303. Further, it is not enough that an injury or disease occurred in service; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).

Service connection for certain chronic diseases, including arthritis, will be presumed if they are manifest to a compensable degree within one year following active service. 38 U.S.C.A. §§ 1101 , 1112, 1113, 1137; 38 C.F.R. §§ 3.307 , 3.309.

In relevant part, 38 U.S.C.A. § 1154 (a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence"); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (lay testimony is competent to establish the presence of observable symptomatology). Once evidence is determined to be competent, the Board must then determine whether such evidence is also credible. See Layno, 6 Vet. App. at 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. 
§ 5107 (b); 38 C.F.R. §§ 3.102, 4.3.

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to the appeal. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence). Hence, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran contends that he is entitled to service connection for residuals of a right shoulder injury incurred during his active service.

According to his STRs, the Veteran underwent an enlistment examination in September 1965. See September 1965 Report of Medical History. The examiner reported the Veteran as stating that he dislocated his left shoulder in 1963. Id. His upper extremities were revealed as normal in a clinical evaluation. As documented by a May 1967 progress note, a cyst on the Veteran's back was incised and drained. The Veteran underwent a separation examination in February 1968. A clinical evaluation found his upper extremities to be normal. See February1968 Report of Medical History.

In February 2004, the Veteran visited his VA physician complaining of right shoulder pain with associated neck pain. See February 2004 VA physician note. According to the physician, x-rays from August 2003 revealed DJD in the right shoulder. The Veteran also complained of right shoulder pain in a December 2004 private treatment visit. See December 2004 private progress notes. Similarly, the private physician noted the presence of right shoulder DJD. The Veteran reported pain in the right shoulder in subsequent VA and private medical visits. See January 2005 VA nursing note; June 2005 private progress note; September 2005 VA physician note; March 2006 VA nursing note. The Veteran was assessed with right shoulder pain secondary to DJD in September 2005. See September 2005 VA physician note.

An unrelated VA examination was performed in December 2006. See December 2006 Compensation and Pension Examination note. According to the examiner, the Veteran reported having suffered "a kind of bite" to his right scapular region with subsequent incision and drainage in 1968 and 1972. Id. In addition, the Veteran reportedly stated that he was a construction worker and had to quit because he could not perform required activities due to his shoulder pain. Id.

In November 2007, the Veteran received physical therapy for his right shoulder from a private provider. See November 2007 private progress note; see also December 2007 private progress note.

A hearing regarding unrelated matters took place before the Board in June 2008. See June 2008 Board hearing transcript. During the hearing, the Veteran stated that he had a cyst removed on the back of the upper right shoulder while in service and since then has had worsening pain. Id. The Veteran also stated that his STRs incorrectly indicated that the cyst was located in his lower back. Id. In addition, the Veteran reported sensitivity in the area of surgery and that his right shoulder joint had started to separate. See June 2008 Board hearing transcript; see also October 2009 Statement in Support of Case; April 2010 Statement in Support of Case.

The Veteran continued to report right shoulder pain in 2013. See March 2013 VA primary care note; May 2013 VA telephone contact note. 

During an August 2013 orthopedic consultation, the Veteran stated that he saw a neurosurgeon in regard to his right shoulder. See VA August 2013 orthopedic consultation note. The VA physician gave an impression of SIS of the right shoulder.

In October 2014, the Veteran visited his VA primary care physician. See October 2014 VA primary care physician note. The Veteran complained of a burning sensation from his neck to his right shoulder. See also June 2015 VA telephone contact note.

The Veteran testified before the Board in an August 2015 hearing. See August 2015 Board hearing transcript. The Veteran stated that, prior to entering the military, he did not have any type of right shoulder condition. He stated that his military occupational specialty (MOS) was artillery. According to the Veteran, his job in-service entailed loading howitzers by picking up rounds, which weighed about 85 pounds, and putting them into the chamber to be fired for support. He stated that, at one point, he was picking up a round when he pulled his right shoulder. As a result, the Veteran reported, he was unable to perform his duty for three days. The Veteran stated that he sought medical treatment, was on sick call, and although x-rays were not taken, the incident should have been documented. In addition, the Veteran stated he was diagnosed with a shoulder condition during his separation examination. The Veteran further reported that he first sought treatment after service in 1971, at which time he was diagnosed with a shoulder condition and put on pain medication. The Veteran also stated that he stopped working in 2002 due to his right shoulder condition. See August 2015 Board hearing transcript; see also May 2015 and May 2016 correspondence.

Pursuant to the Board's January 2016 remand, a VA examination regarding the Veteran's claimed residuals of a right shoulder injury was performed in March 2016. See March 2016 Compensation and Pension Examination note. According to the examiner, the Veteran reported having hurt his right shoulder lifting howitzer rounds in Vietnam. The Veteran stated that he had intermittent shoulder pain after Vietnam that became continuous after he had a second surgery for a "knot" on the back of his shoulder in 1971, the first surgery having occurred in service. In addition, the Veteran indicated that he worked as a bricklayer for more than 30 years after service. The examiner found that the Veteran's right shoulder exhibited an abnormal range of motion. In addition, the examiner noted that imaging studies revealed degenerative arthritis in both shoulders. The examiner also noted a suprascapular keloid scar in the right upper back region.

In her report, the examiner determined that the Veteran's right shoulder condition, including his diagnosed DJD and SIS, was less likely than not incurred in or caused by his service. The examiner based her conclusion on a review of medical literature, which stated that "repetitive activity at or above the shoulder during work or sports represents the main risk factor for SIS" and that increasing age also predisposes to SIS and general DJD of the shoulder. Id. The examiner reasoned that the Veteran's repetitive lifting for more than 30 years as a brick mason would expose him to greater risk for the development of DJD and SIS of the right shoulder than the risk of lifting howitzer rounds during the duration of his military service of approximately 2 years. The examiner also reasoned that the lack of continuity of complaints and treatment between service and July 2002, when the Veteran received treatment for right shoulder pain, argued against a relationship of complaints to an in-service injury or event. In addition, the examiner determined that the Veteran's in-service cysts with incision and drainage were skin diseases without effect on the shoulder joint. In reaching this conclusion, the examiner cited to medical literature that did not find a relationship between sebaceous cysts and the development of DJD or SIS. 

Separately, the examiner determined that the Veteran's residual scar was compatible with incision and drainage of a sebaceous cyst while in service and a further excision for a recurrence after service.

At the outset, the Board notes that Veteran's STRs are silent with respect to a diagnosis of arthritis of the right shoulder, including DJD. The September 1965 enlistment examination and the February 1968 separation examination found normal upper extremity clinical evaluation results. Furthermore, there is no competent and credible evidence of record of a diagnosis of right shoulder arthritis within the year following the Veteran's discharge from active service. Therefore, service connection cannot be presumed under 38 C.F.R. § 3.307, and the Veteran's claim must meet the criteria for general service connection claims. 38 C.F.R. 
§ 3.303.

Upon review of the record, the Board finds, first, that the competent and credible evidence establishes that the Veteran's claimed residuals of a right shoulder injury, including DJD of the right shoulder with SIS, is not related to his active service.

The Board has conceded that the Veteran injured his right shoulder during his active service. However, there is insufficient competent and credible evidence that the Veteran's current right shoulder conditions, including DJD and SIS, are etiologically related to his in-service injury. According to the Veteran, he was diagnosed with a right shoulder condition in his separation examination. However, the report for the separation examination makes no mention of a right shoulder condition and noted that his upper extremities were normal. Similarly, the Veteran reported receiving treatment for his right shoulder shortly after his separation from service. However, according to the medical record, the earliest indication of right shoulder symptoms after service was in July 2002. See March 2016 Compensation and Pension Examination note. The March 2016 VA examination concluded that the Veteran's right shoulder condition, including his DJD and SIS, was far too removed from his service to be related to service. Rather, the examiner concluded that the disability is related to his long occupational history as a bricklayer and his age. The examiner provided a well-detailed rationale supported with medical literature. Moreover, there is no evidence to doubt the credibility of the examiner, and the Board finds the opinion probative.

Furthermore, the Veteran contends that his right shoulder condition bears a relation with his cyst removals during and following service. The Board finds that the Veteran is competent to testify to observable symptomatology, including right shoulder pain as well as pain relating to his cyst removal. However, the only competent and credible evidence of record regarding the etiology of the Veteran's right shoulder condition is the March 2016 VA examination. The examiner considered the Veteran's credible contentions regarding his in-service right shoulder injury and cyst removal, but nonetheless found no relation between the Veteran's right shoulder condition, including DJD and SIS, and his in-service right shoulder injury or cyst removal. The examiner also supported her conclusion with medical literature. Therefore, based on the uncontroverted competent and credible evidence of record, the Board finds that the Veteran's claimed residuals of a right shoulder injury, including DJD of the right shoulder with SIS, does not warrant service connection. 38 C.F.R. § 3.303.

In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim of entitlement to service connection for residuals of a right shoulder injury, to include DJD of the right shoulder with SIS, that doctrine is not applicable. See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102.

Conversely, the Board finds that the competent and credible evidence establishes that the Veteran's scar, residual of cyst removal of the right upper back, is related to his active service. The Veteran's testimony in both June 2008 and August 2015 hearings as well as his written statements of record indicate that he underwent a cyst removal during his service. See May 2015 correspondence; April 2010 Statement in Support of Case. The Board finds the Veteran competent to testify to having had a cyst removed in service and to the persistence of a residual scar and sensitivity in the area of surgery following service. Moreover, the Board does not find any evidence to doubt his credibility in this matter. Similarly, the Veteran's STRs indicate that he had a cyst incised and drained during his service. The March 2016 VA examination noted the existence of a residual scar and determined that the scar was due to the incision and drainage of cysts during and after his service. The Board finds the lay and medical evidence probative of a nexus and concludes that service connection for the Veteran's scar is warranted. 38 C.F.R. § 3.303.


ORDER

Entitlement to service connection for residuals of a right shoulder injury, to include DJD of the right shoulder with SIS, is denied.

Entitlement to service connection for a scar, residual of cyst removal of the right upper back, is granted.




____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


